Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                 Nos. 04-13-00837-CR; 04-14-00121-CR & 04-14-00122-CR

                                   Dorin James WALKER,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
               Trial Court Nos. 2012CR8371B; 2012CR8370B & 2012CR8372B
                        Honorable Raymond Angelini, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED October 29, 2014.


                                               _____________________________
                                               Sandee Bryan Marion, Justice